In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00015-CR



       CHARLES ANTHONY SMITH, Appellant

                            V.

              STATE OF TEXAS, Appellee



          On Appeal from the 3rd District Court
               Anderson County, Texas
                Trial Court No. 28768




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Charles Anthony Smith has appealed from the revocation of his community supervision

and final adjudication of his guilt for the offense of possession of a controlled substance, less

than one gram. The trial court sentenced him to two years’ confinement in a state jail facility

and assessed a $10,000.00 fine. 1

        Smith’s attorney on appeal has filed a brief which states that he has reviewed the record.

Counsel summarizes the evidence elicited during the course of the proceeding and briefly

explains the procedural history, stating that he has found no meritorious issues to raise on appeal.

Counsel has thus provided a professional evaluation of the record demonstrating why there are

no arguable grounds to be advanced. This meets the requirements of Anders v. California, 386
U.S. 738, 743–44 (1967); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981);

High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed to Smith on May 1, 2013, copies of the brief, his motion to withdraw in

this case, and his letter informing Smith of his right to file a pro se response and offering to

provide him with a copy of the record should he choose to do so.

        We have determined that this appeal is wholly frivolous. We have independently

reviewed the entire record and find no genuinely arguable issue. See Halbert v. Michigan, 545
U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
         We affirm the judgment of the trial court. 2




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            July 9, 2013
Date Decided:              July 10, 2013

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                         3